Name: Commission Regulation (EEC) No 467/84 of 23 February 1984 amending for the third time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2 . 84 Official Journal of the European Communities No L 53/29 COMMISSION REGULATION (EEC) No 467/84 of 23 February 1984 amending for the third , time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs from the 1981 harvest held by storage agencies ('), and in particular Article 1 (5) thereof, Whereas dried grapes and dried figs are stored in bags ; whereas the minimum selling price fixed pursuant to the provisions of Article 5 ( 1 ) of Commis ­ sion Regulation (EEC) No 2108/83 (2), as last amended by Regulation (EEC) No 3335/83 (3), covers only products not put up in bags ; whereas tenderers should indicate whether or not the products are to be taken over in bags ; whereas, in cases where the products are to be taken over in bags, rules for settling payment for, or the return of, the bags should be laid down by the competent authorities of the Member States ; Whereas tenderers should be permitted to request that the products be fumigated before they are taken over ; whereas this request should be made in the tender ; whereas, for practical reasons, the products should remain in bags until fumigation , if requested, has been carried out ; Whereas tenderers cannot make claims in respect of the quality or characteristics of a product awarded to them ; whereas, in cases where it is evident that the whole content of a bag is unfitted for the specific use, such bag should be separated by the storage agency and not delivered from stock ; Whereas, in cases where products are intended for processing in a Member State other than that in which they are stored, they must be accompanied by specific control documents ; whereas to ensure the necessary control of the products , no handlings other than those indicated in the tender should be allowed before the products are dispatched ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 Regulation (EEC) No 2108/83 is hereby amended as follows : 1 . Article 4 ( 1 ) is replaced by the following : ' 1 . A tender shall not be valid unless it : (a) contains the details referred to in Article 8 (2) of Regulation (EEC) No 3263/81 and in paragraph 5 of this Article, and (b) is accompanied by a written undertaking by the tenderer to the effect that he will have the products processed solely into products falling within heading No 23.07 of the Common Customs Tariff or denatured in such a way that they cannot be used subsequently for human consumption or incorporated into products for human consumption.' 2 . The following paragraphs are added to Article 4 : '5 . In the tender shall be indicated in addition to the details referred to in Article 8 (2) of Regulation (EEC) No 3263/81 : (a) whether the products are to be taken over in bags or in bulk ; (b) whether or riot fumigation is requested before the products leave the control of the storage agency. 6 . In cases where the tenderer has requested fumigation , the products shall remain in bags until fumigation has taken place. 7. Where fumigation has been requested or the products are to be taken over in bags in accordance with the tender, the tenderer shall pay for the bags or ensure that they are returned to the storage agency in accordance with the rules indicated in the specific invitation to tender drawn up by the storage agency. (') OJ No L 159 , 17 . 6 . 1983, p. 5 . (z) OJ No L 204, 28 . 7 . 1983, p . 41 . (3) OJ No L 330, 26 . 11 . 1983, p . 19 . No L 53/30 Official Journal of the European Communities 24. 2. 84 The fees for the fumigation shall be paid in addi ­ tion to the price for the products . The fees shall be fixed by the competent authorities in the Member State in which the products are stored.' 3 . The following Article 4a is inserted : 'Article 4a 1 . In cases where practically the whole content of a bag is unfitted for animal fodder, in particular as determined by the smell of the products, such bag shall be separated by the storage agency and not delivered from stock. 2 . The storage agency shall ensure that the quan ­ tity of products delivered is determined by weighing on balances approved by the authorities competent for verification of balances .' 4. The following paragraph is added to Article 8 : '5. In cases where products are intended for processing in a Member State other than that in which they are stored, the products shall be dispatched : (a) in bulk, and/or (b) without fumigation, unless indicated otherwise in the tender in accord ­ ance with the provisions of Article 4 (5).' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1984. For the Commission Poul DALSAGER Member of the Commission